Mitchell, J.
There is nothing in this ease to justify its ever having been brought into this court. There is not a particle of evidence tending to show either a want or a failure, partial or total, of consideration for the note which constitutes the plaintiffs’ first cause of action, and they were entitled, as a matter of law, to a verdict for its full amount. It ought to be settled by this time that parol evidence is inadmissible to show that an absolute agreement for the payment of money, such as a promissory note, was only to be performed in a certain event. Such evidence was very properly excluded by the court. As the verdict rendered by the jury was within the *511amount due on the note, it is entirely unnecessary to consider any questions regarding plaintiffs’ second cause of action.
Order affirmed.